Citation Nr: 0211436	
Decision Date: 09/05/02    Archive Date: 09/09/02

DOCKET NO.  94-38 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama

THE ISSUES

Entitlement to service connection for skin rash as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Gulf War.  

(The issues of entitlement to service connection for body 
aches, fatigue, memory loss, hair loss, and cold sweats, as 
undiagnosed illnesses incurred as a result of service in the 
Southwest Asia theater of operations during the Gulf War, and 
for service connection for tinnitus, will be the subject of a 
later decision).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from February 1975 to 
February 1978 and from September 1990 to March 1991.  He 
served in the Southwest Asia theater of operations from 
October 26, 1990, to March 10, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1997 RO rating decision.  The Board 
remanded the veteran's claims for additional development in 
March 1999.

In the decision below, the Board addresses the claim 
concerning entitlement to service connection for skin rash as 
a chronic disability of an undiagnosed illness as a result of 
service in the Southwest Asia theater of operations during 
the Gulf War.  With regard to the claims for entitlement to 
service connection for body aches, fatigue, memory loss, hair 
loss, and cold sweats, as chronic disabilities of an 
undiagnosed illness as a result of service in the Southwest 
Asia theater of operations during the Gulf War, and for 
service connection for tinnitus, the Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903).  After giving the notice 
and reviewing the veteran's response to the notice, the Board 
will prepare a separate decision addressing these issues.

Subsequent to the issuance of the RO's most recent 
supplemental statement of the case (in June 2000), VA 
outpatient records and medical examination reports have been 
associated with the claims file.  However, the claims file 
need not be returned to the RO, because 38 C.F.R. § 20.1304 
has been amended to no longer require consideration and 
issuance of a supplemental statement of the case by the 
agency of original jurisdiction of pertinent evidence 
submitted by an appellant without waiver of this procedural 
right.  66 Fed. Reg. 3099 (Jan. 23, 2002).  This amendment 
applies to appeals pending on February 22, 2002, whether at 
the Board, the United States Court of Appeals for Veterans 
Claims (CAVC), or the United States Court of Appeals for the 
Federal Circuit.  66 Fed. Reg. 3099, 3100 (Jan. 23, 2002).

In an April 1996 written statement, the veteran sought to 
reopen a previously denied claim for service connection for 
hearing loss.  Since this matter has not been developed or 
certified for appeal, and inasmuch as it is not inextricably 
intertwined with the issues now before the Board on appeal, 
it is referred to the RO for initial consideration.


FINDINGS OF FACT

1.  The veteran was deployed in the Southwest Asia theater of 
operations from October 26, 1990, to March 10, 1991, and 
received the Southwest Asia Service Medal and the Kuwait 
Liberation Medal. 

2.  The veteran's skin symptoms have been variously diagnosed 
or assessed as having seborrheic dermatitis, "probable 
Pityrosporum contribution," and folliculitis. 


CONCLUSIONS OF LAW

1.  The appellant is a Persian Gulf veteran.  38 U.S.C.A. § 
1117 (West Supp. 2002); 66 Fed. Reg. 56,614 (November 9, 
2001) (to be codified as amended at 38 C.F.R. § 3.317).   

2.  There is no entitlement under the law for the claim of 
entitlement to service connection for skin rash due to 
undiagnosed illness.  38 U.S.C.A. §§ 1117, 1118 (West 1991 & 
Supp. 2002); 66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317); Veterans Education 
and Benefits Expansion Act of 2001, Public Law 107-103, § 202 
(to be codified at 38 U.S.C.A. §§ 1117).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim for service connection

On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Act," Title I of the "Veterans' Benefits 
Improvements Act of 1994," Public Law 103-446.  That statute 
added a new section 1117 to Title 38, United States Code, 
authorizing VA to compensate any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
which became manifest either during active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more within a 
presumptive period following service in the Southwest Asian 
theater of operations during the Persian Gulf War.  

To implement the Persian Gulf War Veterans' Act, VA added a 
regulation, 38 C.F.R. § 3.317.  As originally constituted, 
the regulation established the presumptive period as not 
later than two years after the date on which the veteran last 
performed active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  Effective November 9, 2001, the period within which 
such disabilities must become manifest to a compensable 
degree in order for entitlement for compensation to be 
established was extended to December 31, 2006.  66 Fed. Reg. 
56,614 (November 9, 2001) (to be codified as amended at 38 
C.F.R. § 3.317).  The revised regulation is as follows:
 
(a)(1) Except as provided in paragraph 
(c) of this section, VA shall pay 
compensation in accordance with chapter 
11 of title 38, United States Code, to a 
Persian Gulf veteran who exhibits 
objective indications of chronic 
disability resulting from an illness or 
combination of illnesses manifested by 
one or more signs or symptoms such as 
those listed in paragraph (b) of this 
section, provided that such disability: 
(i)	became manifest either during active 
military, naval, or air service in the 
Southwest Asia theater of operations 
during the Persian Gulf War, or to a 
degree of 10 percent or more not later 
than December 31, 2006; and
(ii)	by history, physical examination, 
and laboratory tests cannot be attributed 
to any known clinical diagnosis.
(2)	For purposes of this section, 
"objective indications of chronic 
disability" include both "signs," in 
the medical sense of objective evidence 
perceptible to an examining physician, 
and other, non-medical indicators that 
are capable of independent verification.
(3)	For purposes of this section, 
disabilities that have existed for 6 
months or more and disabilities that 
exhibit intermittent episodes of 
improvement and worsening over a 6-month 
period will be considered chronic.  The 
6-month period of chronicity will be 
measured from the earliest date on which 
the pertinent evidence establishes that 
the signs or symptoms of the disability 
first became manifest.
* * *
(b)	For the purposes of paragraph (a)(1) 
of this section, signs or symptoms which 
may be manifestations of undiagnosed 
illness include, but are not limited to: 
(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the 
respiratory system (upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 
(c)	Compensation shall not be paid under 
this section: 
(1)	if there is affirmative evidence 
that an undiagnosed illness was not 
incurred during active military, naval, 
or air service in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or 
(2)	if there is affirmative evidence 
that an undiagnosed illness was caused by 
a supervening condition or event that 
occurred between the veteran's most 
recent departure from active duty in the 
Southwest Asia theater of operations 
during the Persian Gulf War and the onset 
of the illness; or 
(3)	if there is affirmative evidence 
that the illness is the result of the 
veteran's own willful misconduct or the 
abuse of alcohol or drugs. 
(d)	For purposes of this section: 
(1)	the term "Persian Gulf veteran" 
means a veteran who served on active 
military, naval, or air service in the 
Southwest Asia Theater of operations 
during the Persian Gulf War. 
(2)	the Southwest Asia theater of 
operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and 
Saudi Arabia, Bahrain, Qatar, the United 
Arab Emirates, Oman, the Gulf of Aden, 
the Gulf of Oman, the Persian Gulf, the 
Arabian Sea, the Red Sea, and the 
airspace above these locations.

66 Fed. Reg. 56,614 (November 9, 2001) (to be codified as 
amended at 38 C.F.R. § 3.317).  

During the pendency of this appeal, a new law was passed 
which amended the statutes affecting compensation for 
disabilities occurring in Persian Gulf War veterans.  38 
U.S.C.A. §§ 1117, 1118 (West 1991 & Supp. 2002); Veterans 
Education and Benefits Expansion Act of 2001, Public Law 107-
103, 115 Stat. 976 (2001).  These changes became effective on 
March 1, 2002.  Among other things, these changes revised the 
term "chronic disability" to "qualifying chronic 
disability," and included an expanded definition of 
"qualifying chronic disability" to include (a) an 
undiagnosed illness, (b) a medically unexplained chronic 
multi-symptom illness (such as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms, or (c) any diagnosed 
illness that the Secretary determines, in regulations, 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117(a)(2)(B) (West 1991 & Supp. 2002).  

Pursuant to Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version most favorable 
to the appellant normally applies, absent Congressional 
intent to the contrary.  Thus, the Board must analyze the 
veteran's Persian Gulf War undiagnosed illness claim under 
the revised criteria as well.

The veteran essentially claims that he has skin symptoms 
which are a manifestation of an undiagnosed illness he 
developed as a result of his service in the Southwest Asia 
theater of operations during the Gulf War.  The claims file 
includes a November 1995 written statement from a member of 
the 318th Chemical Company, who wrote that the veteran had 
performed various assignments with this unit during the Gulf 
War, including clean-up and checking for chemical agents 
following a SCUD missile attack.  In another statement 
submitted at the same time, another fellow soldier wrote that 
since returning from Saudi Arabia, she had observed a 
persistent rash around the veteran's nose.

The veteran's DD Form 214 shows that he was in the Southwest 
Asia theater of operations from October 26, 1990 to March 10, 
1991, and that he received a Southwest Asia Service Medal and 
a Kuwait Liberation Medal.  He is, therefore, a "Persian 
Gulf veteran" by regulation (i.e., had active military 
service in the Southwest Asia theater of operations during 
the Gulf War).  66 Fed. Reg. 56,614 (November 9, 2001) (to be 
codified as amended at 38 C.F.R. § 3.317).

Service medical records reflect that the veteran sought 
treatment during the Gulf War for a rash on his nose, which 
had apparently spread to his cheeks and ears.  At that time 
(October 1990), he was diagnosed as having seborrheic 
dermatitis and given medication.  

Since his Gulf War service, he has routinely complained of 
and sought treatment for symptoms of skin rash on his head 
and chest.  During his April 1993 Gulf War Registry 
examination, he stated that the rash would "come and go" 
and that he treated it with cortisone.  In any case, since 
the Gulf War, he has been variously diagnosed as having 
seborrheic dermatitis (as indicated in VA outpatient records 
dated in August 1993, January 1994, June 1995, and January 
1997, and a VA examination report dated in November 1994), 
"probable Pityrosporum contribution" (as indicated on an 
undated VA outpatient treatment report), and folliculitis (as 
indicated in a June 1997 VA outpatient record). 

The Board acknowledges that in January 1996, the veteran 
submitted a copy of an article which discussed, in general 
terms, claims for benefits based on Gulf War service.  
However, this article is not probative because it does not 
specifically relate to the veteran's symptoms of skin rash or 
to his Gulf War service.  See Libertine v. Brown, 9 Vet.App. 
521 (1996).

The very essence of a claim concerning an undiagnosed illness 
is that there is no diagnosis to account for the 
symptomatology.  Since the veteran's skin symptoms have been 
attributed to several known diagnoses (including seborrheic 
dermatitis and folliculitis), there is no legal entitlement 
to consideration under the undiagnosed illness provisions.  
Where there is no entitlement under the law to the benefit 
sought, the appeal must be terminated. See Sabonis v. Brown, 
6 Vet. App. 426 (1994).

The Board further finds that, even under the revised 38 
U.S.C.A. §§ 1117, the veteran's claims for service connection 
for skin rash due to an undiagnosed illness must fail.  The 
veteran's skin symptoms have not been attributed by examiners 
to a undiagnosed illness or a medically unexplained, chronic 
multi-symptom illness such as chronic fatigue syndrome, 
fibromyalgia, or irritable bowel syndrome.  On the contrary, 
the examiners who have opined on the cause of the veteran's 
complaints have attributed them to specific, identifiable 
disabilities, such as seborrheic dermatitis and folliculitis.  
Moreover, the VA Secretary has not, to date, determined that 
either seborrheic dermatitis and folliculitis warrant a 
presumption of service connection.  Therefore, the Board 
finds that, even under the revised language of 38 U.S.C.A. § 
1117, the veteran's claim for service connection for skin 
rash due to an undiagnosed illness must be denied as a matter 
of law.

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal claim 
for benefits in July 1991.  See 38 C.F.R. § 3.151(a) (2001).  
His informal claim received at the RO in July 1994 identified 
the benefit sought.  See 38 C.F.R. § 3.155(a) (2001).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate the claim for service 
connection.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)). The CAVC recently held that 
a remand for compliance with the VCAA was required because 
the Secretary neither "'notif[ied] the claimant ... of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that [was] necessary to 
substantiate the claim' [nor did he] 'indicate which portion 
of that information and evidence, if any, is to be provided 
by the claimant and which portion, if any, the Secretary ... 
will attempt to obtain on behalf of the claimant,'" 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (quoting 
38 U.S.C. § 5103(a)).  The RO sent the veteran a statement of 
the case in January 1998 and a supplemental statement of the 
case in June 2000.  The RO also sent the veteran a letter in 
July 1996 which went into great detail about the types of 
medical evidence (e.g., reports of treatment during and after 
the Gulf War; statements from doctors about when symptoms 
first appeared, how long they lasted, etc.), and nonmedical 
evidence (e.g., reports and/or lay statements about time lost 
from work, changes in physical appearance, abilities, 
attitude, etc.) the veteran could submit to substantiate his 
Gulf War-related claim.  The statement of the case, detailed 
letter, and supplemental statement of the case, together, 
listed the evidence considered, the legal criteria for 
determining whether service connection could be granted, and 
the analysis of the facts as applied to those criteria, 
thereby abundantly informing the veteran of the information 
and evidence necessary to substantiate his claim.

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, the RO has obtained the veteran's service medical 
records and VA treatment records, as well as buddy statements 
and an article about Gulf War claims (as referenced in the 
discussion above).  In March 1999, the Board remanded to 
ensure that all VA treatment records had been obtained, and 
this development has been conducted.  Moreover, the veteran 
has not indicated that there are any outstanding records to 
be considered. 

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  In this case, the veteran was 
afforded a Gulf War Registry examination in April 1993 and a 
VA general examination in November 1994, and the reports of 
both examinations have been carefully reviewed. 

There are no areas in which further development may be 
fruitful.  The applicable requirements of the VCAA have been 
substantially met by the RO.  There would be no possible 
benefit to remanding this case again to the RO, or to 
otherwise conduct any other development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  

Furthermore, adjudication of this appeal, without referral to 
the RO for initial consideration under VCAA, poses no harm or 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  The Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the 
veteran because the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA.

ORDER

Entitlement to service connection for skin rash as an 
undiagnosed illness incurred as a result of service in the 
Southwest Asia theater of operations during the Gulf War is 
denied.  



		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

